Per Curiam. Appellee, Ann Warnock Laser, brings her motion for the release of appellant’s supersedeas bond, paid to this court to stay collection of the judgment against her former husband, Stephen Warnock, in the Pulaski County Chancery Court, asking that said funds be released to her in satisfaction of the judgment against appellant in her favor. Appellant responds contending that the amount of the bond is in excess of any amount owed to appellee and arguing to this court concerning the appropriate amounts owed to appellee. Both parties have also raised an issue concerning attorneys’ fees.  Both the motion and the responses raise issues of factual determination, the same issues raised to this court in appellant’s appeal to this court, which we declined to address due to the insufficiency of the abstract and record. We are not, therefore, in a position to address such matters now with regard to the release of the supersedeas bond. We deny as premature the motion to release the supersedeas bond, and refer the matter to the trial court to determine the sum of money to which each party is entitled from the bond, to address the issue of attorneys’ fees, and to thereafter advise this court of those determinations. Motion denied and remanded. Glaze, J., not participating.